EXHIBIT 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is entered into between
Genprex, Inc. (“Company”) and Catherine Vaczy (“Employee”). This Agreement is
effective as of the effective date provided below (“Effective Date”).

 

WHEREAS, Employee has been engaged as an Advisor to the Company pursuant to that
certain Advisory Agreement dated as of December 1, 2019 (the “Advisory
Agreement”);

 

WHEREAS, the Company and Employee wish that Employee join the Company as an
Executive of the Company on the terms and conditions hereinafter set forth and
that the Advisory Agreement terminate on the Effective Date.

 

NOW, THEREFORE, in consideration of the promises and the terms and conditions
set forth in this Agreement, the parties agree as follows:  

 

1. Position and Duties.  As of the Effective Date, Employee will serve as
Executive Vice President and Chief Strategy Officer of the Company and will
report to the Company’s Chief Executive Officer (“CEO”).  Employee will render
such business and professional services in the performance of her duties,
consistent with Employee’s position, as shall reasonably be assigned to her by
the Chief Executive Officer. Without limiting the generality of the foregoing,
Employee’s oversight shall include legal matters.  

 

2. Exclusive Service.  Employee will be expected to devote her full working time
and attention to the business of the Company, and, except as provided herein,
will not render services to any other business without the prior approval of the
Company’s Board of Directors (the “Board”) or, directly or indirectly, engage or
participate in any business that is competitive in any manner with the business
of the Company.  Employee will also be expected to comply with and be bound by
the Company’s operating policies, procedures and practices that are from time to
time in effect during the term of her employment.  The foregoing shall not apply
to not-for-profit activities in the cell and gene therapy industry in which
Employee may be or become involved that, in the reasonable judgement of the
Chief Executive Officer, do not materially interfere with her employment duties
to the Company. It also is recognized that Employee may spend less than eight
hours per month engaged in activities with entities in which she has an equity
investment; provided the entities are not competitive to the Company. Employee
shall be based in New York with travel as reasonably necessary, including to the
Company’s Austin, TX and Cambridge, MA offices.

 

3 At-Will Employment.  Employee and the Company understand and acknowledge that
Employee’s employment with the Company constitutes “at-will” employment, and the
employment relationship may be terminated at any time, with or without cause and
with or without notice.

 

 

--------------------------------------------------------------------------------

 

 

4. Compensation and Benefits.

 

4.1 Base Salary.  While employed by the Company pursuant to this Agreement, the
Company shall pay the Employee an annual base salary of $365,000(the “Base
Salary”), payable in accordance with the Company’s normal payroll
practices.  The Company shall periodically review (at least annually) Employee’s
compensation and benefits, provided that any changes thereto shall be determined
by the Company in its sole and absolute discretion.

 

4.2 Management by Objectives Bonus.  Employee will also be eligible to receive
an annual cash bonus in an amount determined by the Board (the “Target Bonus”),
upon the achievement of performance objectives mutually agreed upon between
Employee and the Board within Ninety (90) days following the Effective Date.
Thereafter, Employee will be eligible to receive an annual bonus in such amount
and upon such terms as shall be determined by the Board.

 

4.3 Employee Benefits.  Employee shall be eligible to participate in all
employee benefit plans and arrangements, including, but not limited to, medical,
dental, vision and long-term disability insurance benefits and arrangements, as
are made available by the Company to its other senior executives, subject to the
terms and conditions thereof.  

 

4.4 Vacation.  Employee will be entitled to paid vacation and holidays pursuant
to the terms of the Company’s vacation policy as may exist from time to time.

 

4.5. Equity Grants.  

 

i. On the Effective Date, and subject to the terms of this Agreement, Employee
shall be granted a 10-year option (the “Option”) under and pursuant to the terms
of the Company’s 2018 Equity Incentive Plan (the “Plan”) intended to qualify as
an incentive stock option under Section 422 of the Internal Revenue Code, to
purchase 540,000 shares (the “Shares”) of the Company’s $.001 par value common
stock (“Common Stock”). The Option shall have a per share exercise price equal
to the Fair Market Value of a share of Common Stock on the date of grant as
determined under the Plan. Subject to the terms of this Agreement, the Option
shall vest and become exercisable as to 1/36 of the Shares on the Effective Date
and an additional 1/36 of the Shares on each monthly anniversary of the
Effective Date until the Option is fully vested and exercisable, and once fully
vested and exercisable shall remain vested and exercisable in accordance with
the terms of the Plan and this Agreement. The Option shall be represented by a
Company Award Agreement to be issued to Employee which shall be consistent with
the Plan and the terms of this Agreement.

 

ii. On or following commencement of Employee’s employment and subject to
approval of the Board, the Company may from time to time grant Employee
additional options or other forms of equity under the Company’s 2018 Equity
Incentive Plan upon such terms and conditions as may be determined by the Board
in its sole discretion.

 

5. Expenses.  The Company will, in accordance with applicable Company policies
and guidelines, reimburse Employee for all reasonable and necessary expenses
incurred by Employee in connection with her performance of services on behalf of
the Company.  Without limiting the foregoing, expenses will be deemed reasonable
if they are permitted by the Company’s written policies; and, further, shall
include the costs of continuing legal education courses and biennial
registration for maintenance of Employee’s license to practice law; reasonable
costs associated with Employee’s establishing and maintaining a home office; and
the costs associated with Employee maintaining membership at a NYC-based private
club, up to $9000 annually.

 

 

--------------------------------------------------------------------------------

 

 

6. Inventions and Proprietary Information, Non-Solicitation.  

 

6.1 Proprietary Information and Inventions Agreement.  Employee hereby agrees to
execute the Company Confidential Information, Assignment of Inventions, and
Noncompetition Agreement attached hereto as Exhibit A.

 

7.  Definitions.  

 

7.1 Cause.  For purposes of this Agreement, “Cause” means (i) a determination by
the Board that Employee’s performance is unsatisfactory after there has been
delivered to Employee a written demand for performance which describes the
specific deficiencies in Employee’s performance and the specific manner in which
Employee’s performance must be improved, and which provides thirty (30) business
days from the date of notice to remedy such performance deficiencies; (ii)
Employee’s conviction of or plea of nolo contendere to a felony or a crime
involving moral turpitude which the Board reasonably finds has had or will have
a detrimental effect on the Company’s reputation or business, (iii) Employee
engaging in an act of gross negligence or willful misconduct in the performance
of her employment obligations and duties that materially harms the Company, (iv)
Employee’s committing an act of fraud against, material misconduct or willful
misappropriation of property belonging to the Company; (v)  Employee’s material
breach of the Company Confidential Information, Assignment of Inventions, and
Noncompetition Agreement or other unauthorized misuse of the Company’s trade
secrets or proprietary information.  

 

7.2 Change in Control.  For purposes of this Agreement “Change in Control” means
(i) a sale, conveyance, exchange or transfer in which any person or entity,
other than persons or entities who as of immediately prior to such sale,
conveyance, exchange or transfer own securities in the Company, either directly
or indirectly, becomes the beneficial owner, directly or indirectly, of
securities of the Company representing fifty (50%) percent of the total voting
power of all its then outstanding voting securities; (ii) a merger or
consolidation of the Company in which its voting securities immediately prior to
the merger or consolidation do not represent, or are not converted into
securities that represent, a majority of the voting power of all voting
securities of the surviving entity immediately after the merger or
consolidation; or (iii) a sale of substantially all of the assets of the Company
or a liquidation or dissolution of the Company.

 

7.3 Disability shall have that meaning set forth in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended.

 

7.4 Good Reason.  For purposes of this Agreement, “Good Reason” means any of the
following taken without the Employee’s written consent and provided (a) the
Company receives, within ninety (90) days following the occurrence of any of the
events set forth in clauses (i) through (iv) below, written notice from the
Employee specifying the specific basis for Employee’s belief that Employee is
entitled to terminate employment for Good Reason, (b) the Company fails to cure
the event constituting Good Reason within thirty (30) days after receipt of such
written notice thereof, and (c) the Employee terminates employment within thirty
(30) days following expiration of such cure period: (i) a material change in
Employee’s position, titles, offices or duties; (ii) an assignment of any
significant duties to Employee that are inconsistent with Employee’s positions
or offices held under this Agreement; (iii) a decrease in Employee’s then
current annual base salary by more than 10% (other than in connection with a
general decrease in the salary of all other similarly situated employees of the
Company); or (iv) the relocation of the Employee to a facility or a location
more than fifty (50) miles from Employee’s then current location.  

 

 

--------------------------------------------------------------------------------

 

 

8. Effect of Separation from Service.  For purposes of this Agreement, no
payment will be made to Employee upon termination of Employee’s employment
unless such termination constitutes a “separation from service” within the
meaning of Section 409A of the Code, and Section 1.409A-1(h) of the regulations
promulgated thereunder.

 

8.1 Separation for Cause, Death, Disability or Voluntary Separation from
Service.  In the event of any separation from service of Employee’s employment
by the Company for Cause or in the event of the Employee’s death, Disability or
voluntary separation from service at any time and for any reason, the Employee
will be paid only (i) any earned but unpaid Base Salary, and (ii) other unpaid
vested amounts or benefits under the compensation, incentive and benefit plans
of the Company in which Employee participates, and (iii) reimbursement for all
reasonable and necessary expenses incurred by Employee in connection with her
performance of services on behalf of the Company in accordance with applicable
Company policies and guidelines, in each case as of the effective date of such
separation from service (the “Accrued Compensation”).  Employee will be allowed
to exercise her vested stock options to purchase Company common stock, if any,
during the time period set forth in, and in accordance with, the Plan and
governing stock option agreement(s), including a “net exercise” of such stock
options if Employee so elects.

 

8.2 Separation from Service without Cause or for Good Reason Prior to a Change
in Control.  In the event of the Employee’s separation from service from the
Company without Cause or for Good Reason, and provided that Employee delivers to
the Company a signed settlement agreement and general release of claims in favor
of the Company in the form attached hereto as Exhibit B (the “Release”), and
satisfies all conditions to make the Release effective, within sixty (60) days
following Employee’s separation from service, then, in addition to the Accrued
Compensation, Employee shall be entitled to the following:  

 

(a) Lump sum payment equal to six (6) months of Employee’s then current Base
Salary;  

 

(b) Lump sum payment equal to one-half (1/2) of Employee’s then applicable
annual Target Bonus; provided, that, any portion of the Target Bonus that
relates to performance criteria that have been achieved shall be calculated at
full attainment;

 

(c) Provided Employee timely elects to continue health coverage under COBRA,
reimbursement for any monthly COBRA premium payments made by Employee in the six
(6) months following Employee’s separation from service; and

 

(d) Acceleration as to 100% of Employee’s unvested equity awards from the
Company.

 

 

--------------------------------------------------------------------------------

 

 

8.3 Separation from Service Following a Change in Control.  In the event of the
Employee’s separation from service from the Company without Cause or for Good
Reason, in each case within Twelve (12) months following a Change in Control,
and provided that Employee delivers to the Company the signed Release, and
satisfies all conditions to make the Release effective, within sixty (60) days
following Employee’s separation from service, then, in addition to the Accrued
Compensation, Employee shall be entitled to the benefits as set forth below:

 

(a) Lump sum payment equal to six (6) months of Employee’s then current Base
Salary;  

 

(b) Lump sum payment equal to one-half (1/2) of Employee’s then applicable
annual Target Bonus; provided, that, any portion of the Target Bonus that
relates to performance criteria that have been achieved shall be calculated at
full attainment;

 

(c) Provided Employee timely elects to continue health coverage under COBRA,
reimbursement for any monthly COBRA premium payments made by Employee in the six
(6) months following Employee’s separation from service\; and

 

(d) Acceleration as to 100% of Employee’s unvested equity awards from the
Company.  

 

For the avoidance of doubt, the severance payments and benefits payable pursuant
to Section 8.2 or Section 8.3 above are not cumulative.  Such lump sum severance
payment shall be paid upon the later of thirty days after Employee’s employment
is terminated or the date that Employee provides the release described above and
satisfies all conditions to make the Release effective; provided, that all such
payments shall be made no later than March 15 of the year following the year in
which Employee’s employment is terminated.  In addition, if the COBRA
reimbursements would violate any applicable statutes or regulations at the time
of payment, the Company may, in its discretion, provide for a single lump sum
and taxable payment of the value of such payments.

 

The above notwithstanding, the Company will not be obligated to make the
payments described in Sections 8.2(a), 8.2(b), or 8.3(a) or 8.3(b), unless at
the time of Employee’s separation from service the Company (i) has cash or cash
equivalents on hand, and (ii) the stockholders’ equity (determined under GAAP),
each in the amount of at least $5 million and neither such balance will be
reduced below $5 million by such payment.  

 

8.4 Parachute Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section, would be subject to the excise tax imposed by
Section 4999 of the Code, then, at Employee’s discretion, Employee’s severance
and other benefits under this Agreement shall be payable either (i) in full, or
(ii) as to such lesser amount which would result in no portion of such severance
and other benefits being subject to the excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, results in the receipt by Employee on an after-tax basis, of the greatest
amount of severance benefits under this Agreement, notwithstanding  that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code.   Any reduction shall be made in the following manner:  first a pro rata
reduction of (i) cash payments subject to Section 409A of the Code as deferred
compensation and (ii) cash payments not subject to Section 409A of the Code, and
second a pro rata cancellation of (i) equity-based compensation subject to
Section 409A of the Code as deferred compensation and (ii) equity-based
compensation not subject to Section 409A of the Code.  Reduction in either cash
payments or equity compensation benefits shall be made prorata between and among
benefits which are subject to Section 409A of the Code and benefits which are
exempt from Section 409A of the Code.  Unless the Company and Employee otherwise
agree in writing, any determination required under this Section shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon Employee and the
Company for all purposes.  For purposes of making the calculations required by
this Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 

8.5 Company Property.  The parties acknowledge that Employee may utilize a
Company provided computer, smartphone, and other electronic devices (the
“Company Electronics”).  Such devices shall become the property of the Employee
on termination of employment for any reason subject to the following: within ten
(10) days of Employee’s termination of employment, Employee shall deliver the
Company Electronics to the Company for removal of all Company property and data
from the Company Electronics.  The removal of Company data and files from the
Company Electronics shall be completed within two (2) business days unless the
parties mutually agree to an extension.  Employee’s personal data and files
shall be preserved on the Company Electronics which will be returned to
Employee.  Each party agrees to keep the other’s data and files confidential in
connection with the transfer of the Company Electronics.

 

 

--------------------------------------------------------------------------------

 

 

9. Miscellaneous.  

 

9.1 Indemnification.  The Company shall indemnify Employee with respect to
activities in connection with her employment hereunder to the fullest extent
provided in the Company’s bylaws.   Employee will be named as an insured on the
director and officer liability insurance policy currently maintained, or as may
be maintained by the Company from time to time, and, in addition, Employee will
enter into the form of indemnification agreement provided to other similarly
situated executive officers and directors of the Company.

 

9.2 Section 409A.  To the extent (a) any payments or benefits to which Employee
becomes entitled under this Agreement, or under any agreement or plan referenced
herein, in connection with Employee’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (b)
Employee is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A of the Code, then such payments shall
not be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of Employee’s “separation from service”
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) from the Company; or (ii) the date of Employee’s death following
such separation from service; provided, however, that such deferral shall only
be effected to the extent required to avoid adverse tax treatment to Employee,
including (without limitation) the additional twenty percent (20%) tax for which
Employee would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral.  Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Employee or Employee’s beneficiary in one lump sum (without
interest).  Any termination of Employee’s employment is intended to constitute a
“separation from service” as such term is defined in Treasury Regulation Section
1.409A-1.  It is intended that each installment of the payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Code Section 409A (and any state law of similar effect) provided under Treasury
Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”).  

 

9.3 Severability.  If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent of its invalidity or
unenforceability, and agree that all other provisions in this Agreement shall
continue in full force and effect. 

 

9.4 No Waiver.  The failure by either party at any time to require performance
or compliance by the other of any of its obligations or agreements shall in no
way affect the right to require such performance or compliance at any time
thereafter.  The waiver by either party of a breach of any provision hereof
shall not be taken or held to be a waiver of any preceding or succeeding breach
of such provision or as a waiver of the provision itself.  No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.

 

 

--------------------------------------------------------------------------------

 

 

9.5 Assignment.  This Agreement and all rights hereunder are personal to
Employee and may not be transferred or assigned by Employee at any time.  The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company’s
obligations hereunder.

 

9.6 Withholding.  All sums payable to Employee hereunder shall be in United
States Dollars and shall be reduced by all federal, state, local and other
withholding and similar taxes and payments required by applicable law.

 

9.7 Entire Agreement.  This Agreement (and the exhibit(s) hereto) constitutes
the entire and only agreement and understanding between the parties relating to
Employee’s employment with Company.  This Agreement supersedes and cancels any
and all previous contracts, arrangements or understandings with respect to
Employee’s employment.

 

9.8 Amendment.  The parties understand and agree that this Agreement may not be
amended, modified or waived, in whole or in part, except in a writing signed by
the CEO.

 

9.9 Notices.  All notices, if any, and all other communications, if any,
required or permitted under this Agreement shall be in writing and hand
delivered, sent via facsimile, sent by registered first class mail, postage
pre-paid, or sent by nationally recognized express courier service.  Such
notices and other communications shall be effective upon receipt if hand
delivered or sent via facsimile, five (5) days after mailing if sent by mail,
and one (l) day after dispatch if sent by express courier, to the following
addresses, or such other addresses as any party shall notify the other parties:

 

If to the Company:

 

Genprex, Inc.

 

 

Dell Medical School, Health Discovery Building1601 Trinity Street, Bldg. B,
Suite 3.322

 

 

Austin, TX 78712

 

 

 

Attention:

 

Chief Executive Officer

 

 

 

If to Employee:

 

Catherine M. Vaczy

 

 

 

 

 

 

 

 

9.10 Binding Nature.  This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.

 

9.11 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which, taken
together, constitute one and the same agreement.

 

9.12 Governing Law and Disputes.  This Agreement and the rights and obligations
of the parties hereto shall be governed by and construed and enforced in
accordance with the laws of the State of Texas without regard to conflicts of
laws principles.  Resolution of any disputes under this Agreement shall only be
held in courts in Travis County, Texas, and the parties expressly consent to
personal jurisdiction in courts in Travis County, Texas and waive any objections
to such jurisdiction.  In addition, Employee agrees that any party may also
petition the court for injunctive relief where either party alleges or claims a
violation of this Agreement.

 

9.13 Attorneys’ Fees.  In the event of any claim, demand or suit arising out of
or with respect to this Agreement, the prevailing party shall be entitled to
reasonable costs and attorneys’ fees, including any such costs and fees upon
appeal.

 

9.14 Effective Date.  This Agreement will become effective on the date that it
has been signed by Employee and the Company (“Effective Date”).

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
March 12, 2020.

 

 

GENPREX, INC.

 

By:        /s/ Rodney Varner               

Name:  Rodney Varner

Title:    Chairman and CEO 

 

EMPLOYEE

 

 /s/ Catherine M. Vaczy                    

Catherine M. Vaczy

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

GENPREX, INC.

 

CONFIDENTIAL INFORMATION, ASSIGNMENT OF INVENTIONS

AND NONCOMPETITION AGREEMENT

 

In consideration of new or continued employment with Genprex, Inc., a Delaware
corporation, its subsidiaries, affiliates, predecessors, successors or assigns
(together the “Company”), and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, I agree to the following:

 

1. Confidential Information.  

 

(a) Company Information.  I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
exclusive benefit of the Company, or to disclose to any person, firm or entity
without written authorization of an authorized officer of the Company (other
than myself), any Confidential Information of the Company.  I understand that
“Confidential Information” means any non-public information that relates to the
actual or anticipated business or research and development of the Company,
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research plans, research results, processes,
methods, compositions, business plans, marketing plans, product plans, products,
services, suppliers, customer lists and customers (including, but not limited
to, customers of the Company on whom I call or with whom I become acquainted
during the term of my service on behalf of the Company), markets, software,
specifications, inventions, operations, procedures, compilations of data,
technology, designs, finances or other business information disclosed to me by
the Company either directly or indirectly in writing, orally or by drawings or
observation. I further understand that Confidential Information does not include
any of the foregoing items that has become publicly known and made generally
available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

 

(b) Acknowledgments.   I acknowledge that during my employment with the Company,
I will have access to Confidential Information, all of which shall be made
accessible to me only in strict confidence; that unauthorized disclosure of
Confidential Information will damage the Company's business; and that the
restrictions contained in this agreement are reasonable and necessary for the
protection of the Company's legitimate business interests.

 

(c) Former Employer Information.  I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity.

 

(d) Third-Party Information.  I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

 

 

--------------------------------------------------------------------------------

 

 

2. Inventions.

 

(a) Inventions Retained and Licensed (Shop Rights).  I have attached hereto,
as Exhibit A, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company which belong to me, which relate to the Company’s
proposed business, products or research and development, and which are not
assigned to the Company hereunder (collectively referred to as “Prior
Inventions”).  If no such list is attached, I represent that there are no such
Prior Inventions.  If, in the course of my employment with the Company, I
incorporate into a Company product, process or service a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product, process or service, and to practice any method
related thereto.

 

(b) Assignment of Inventions.  I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, will assign to the Company or its designee, and hereby do assign to
the Company or its designee, all my right, title, and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, which I have
solely or jointly conceived or developed or reduced to practice, or caused to be
conceived or developed or reduced to practice and which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time I have been and am in the
employ of the Company or prior to my employment with the Company when working
with, for, or on behalf of the Company in a capacity other than as an employee
(collectively referred to as “Inventions”), except as provided in Section
2(f) below.  I further acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of and during
the period of my employment with the Company and which are protectable by
copyright are and shall be treated as “works made for hire” as that term is
defined in the United States Copyright Act.  I understand and agree that the
decision whether or not to commercialize or market any Invention developed by me
solely or jointly with others is within the Company’s sole discretion and for
the Company’s sole benefit and that no royalty will be due to me as a result of
the Company’s efforts to commercialize or market any such Invention.

 

(c) Inventions Assigned to the United States.  I agree to assign to the United
States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

 

(d) Maintenance of Records.  I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company.  The records will be in the
form of notes, drawings and any other format that may be specified by the
Company.  The records will be available to and remain the sole property of the
Company at all times.

 

(e) Patent and Copyright Registrations.  I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, trademarks, trade
secrets, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, trademarks, trade secrets, mask work
rights or other intellectual property rights relating thereto.  I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement.  If the Company is unable because of my mental or physical
incapacity or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents, trademarks or
copyright registrations covering Inventions or original works of authorship
assigned to the Company above, then I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, trademarks or copyright
registrations thereon with the same legal force and effect as if executed by me.

 

(f) No Self-Help or Unauthorized Code.  I represent and warrant to the Company,
that I will not knowingly infect, incorporate into or combine with any computer
system, computer program, software product, database or computer storage media
of the Company, except as known to and intended by the Company’s senior
management, any Unauthorized Code (as defined below).

 

“Unauthorized Code” means any back door, time bomb, drop dead device, virus,
Trojan horse, worm, or other harmful routing, code, algorithm or hardware
component designed or used: (i) to disable, erase, alter or harm any computer
system, computer program, database, data, hardware or communications system,
automatically, with the passage of time, or under the control of any person, or
(ii) to access any computer system, computer program, database, data, hardware
or communications system.

 

 

--------------------------------------------------------------------------------

 

 

3. Conflicting Employment.  I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.

 

4. Returning Company Documents.  I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession, recreate, copy or deliver to anyone else) any and all devices,
documents, records, data, notes, reports, proposals, lists, correspondence,
formulae, specifications, drawings, materials, equipment or property, or
reproductions of any aforementioned items, developed by me pursuant to my
employment with the Company or otherwise belonging to the Company.  I understand
and agree that compliance with this paragraph may require that data be removed
from my personal computer equipment, and I agree to give the qualified personnel
of the Company or its contractors access to such computer equipment for that
purpose.

 

5. Notification of New Employer.  In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

 

6. Solicitation of Employees.  I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, I shall not either directly or indirectly solicit, induce, recruit
or encourage any of the Company’s employees to leave their employment, or take
away such employees, either for myself or for any other person or entity.

 

7. Covenant Not to Compete.

 

(a) Covenant.  I agree that during the course of my employment and for six (6)
months following the termination of my relationship with the Company (the
“Noncompetition Period”) for any reason, I will not, without the prior written
consent of the Company, (i) serve as a partner, employee, consultant, officer,
director, manager, agent, associate, investor, or (ii) directly or indirectly,
own, purchase, organize or take preparatory steps for the organization of, or
(iii) build, design, finance, acquire, lease, operate, manage, invest in, work
or consult for or otherwise affiliate myself with any business, (a) in
competition with the Company’s business at the time my relationship with the
Company terminated or (b) competing in any other line of business that I knew or
had reason to know the Company had formed an intention to enter.  This covenant
shall not prohibit me from owning less than one percent of the securities of any
company that is publicly traded on a nationally recognized stock exchange.  The
foregoing covenant shall cover my activities in every part of the Territory in
which I may conduct business during the term of such covenant as set forth
above.  “Territory” shall mean (i) all counties in the State of Texas, (ii) all
other states of the United States of America and (iii) all other countries of
the world; provided that, with respect to clauses (ii) and (iii), the Company
maintains non-trivial operations, facilities, or customers in such geographic
area prior to the date of the termination of my relationship with the Company.  

 

(b) Acknowledgement.  I acknowledge that my fulfillment of the obligations
contained in this Agreement is necessary to protect the Company’s Confidential
Information and to preserve the trade secrets, value and goodwill of the
Company.  I further acknowledge the time, geographic and scope limitations of my
obligations under subsection (a) above are reasonable, especially in light of
the Company’s desire to protect its Confidential Information and trade secrets,
and that I will not be precluded from gainful employment if I am obligated not
to compete with the Company during the period and within the Territory as
described above.

 

(c) Severability.  The covenants contained in subsection (a) above shall be
construed as a series of separate covenants, one for each county, state and
country of any geographic area in the Territory.  Except for geographic
coverage, each such separate covenants shall be deemed identical in terms to the
covenant contained in subsection (a) above.  If, in any judicial proceeding, a
court refuses to enforce any of such separate covenants (or any part thereof),
then such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced.  In the event the provisions of subsection (a)
are deemed to exceed the time, geographic or scope limitations permitted by law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by law.

 

 

--------------------------------------------------------------------------------

 

 

8. Representations.  I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement.  I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company.  I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

 

9. Equitable Relief.  I acknowledge that the Company’s Confidential Information
is unique and that breach of my covenant of confidentiality contained in this
Agreement will cause irreparable damage to the Company that is difficult to
quantify in monetary terms.  Accordingly, I consent to the Company obtaining
equitable or injunctive relief against any threatened or actual breach of the
terms of this Agreement without posting a bond or other security and I hereby
waive any right to argue that the Company has an adequate remedy at law.  

 

10. At-Will Employment.  I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH
THE COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL”
EMPLOYMENT.  I ALSO UNDERSTAND THAT ANY REPRESENTATION TO THE CONTRARY IS
UNAUTHORIZED AND NOT VALID UNLESS OBTAINED IN WRITING AND SIGNED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY.  I ACKNOWLEDGE THAT THIS EMPLOYMENT
RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR
ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR MYSELF, WITH OR WITHOUT
NOTICE.

 

11.General Provisions.

 

(a) Governing Law; Consent to Personal Jurisdiction.  This Agreement will be
governed by the laws of the state of Texas without regard for conflicts of laws
principles.  I hereby expressly consent to the exclusive personal jurisdiction
of the state and federal courts located in Texas for any lawsuit filed there
against me by the Company arising from or relating to this Agreement.

 

(b) Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 

(c) Other Agreements.  In the event of any direct conflict between any term of
this Agreement and any term of any other agreement executed by me, the terms of
this Agreement shall control.  If I signed or sign any other agreement(s)
relating to or arising from my employment with the company, all provisions of
such agreement(s) that do not directly conflict with a provision of this
Agreement shall not be affected, modified or superseded by this Agreement, but
rather shall remain fully enforceable according to their terms.

 

(d) Severability.  If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect, and, with respect to the covenant not to compete in Section 7, the court
is hereby authorized to reduce the duration or geographic scope of such covenant
as may be required so that in its reduced form the provision is enforceable to
the fullest extent of the law.

 

(e) Survival.  My obligations under this Agreement shall survive the termination
of my employment with the Company and shall thereafter be enforceable whether or
not such termination is claimed or found to be wrongful or to constitute or
result in a breach of any contract or of any other duty owed or claimed to be
owed to me by the Company or any Company employee, agent or contractor.

 

(f) Successors and Assigns.  This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

(g) Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against either party.

 

(h) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be enforceable, and all of which together shall constitute
one agreement.

 

 

--------------------------------------------------------------------------------

 

 

12. Acknowledgment.  I acknowledge and agree to each of the following items:

 

(a) I am executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else; and

 

(b) I have carefully read this Agreement.  I have asked any questions needed for
me to understand the terms, consequences and binding effect of this Agreement
and fully understand them; and

 

(c) I sought the advice of an attorney of my choice if I wanted to before
signing this Agreement.

 

Executed on this 12th day of March, 2020.

 

 

   

EMPLOYEE

 

 

By:

 /s/ Catherine M. Vaczy

 

 

Print Name:

 Catherine M. Vaczy

 

   

GENPREX, INC.

 

 

By:

 /s/ Rodney Varner

 

 

Print Name:

 Rodney Varner

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

Date

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

No inventions or improvements

 

Additional Sheets Attached

 

Signature of Employee:

 /s/ Catherine M. Vaczy

Print Name of Employee:

 Catherine M. Vaczy

 

Date:

 March 12, 2020

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

General Release Agreement

 

 

In consideration of the severance and acceleration benefits (the “Severance and
Acceleration Benefits”) offered to me by Genprex, Inc. (“Employer”) pursuant to
my Employment Agreement with Employer dated March __, 2020 (the “Agreement”) and
in connection with the termination of my employment, I agree to the following
general release (the “Release”).

 

1. On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Employer,
its current, former and future parents, subsidiaries, affiliated companies,
related entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release.  The claims
subject to this release include, but are not limited to, those relating to my
employment with Employer and/or any predecessor or successor to Employer and the
termination of such employment.  All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort.  This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
Equal Pay Act of 1963; and any similar law of any other state or governmental
entity.  

 

2. This Release does not extend to, and has no effect upon, any benefits that
have accrued, and to which I have become vested, under any employee benefit plan
within the meaning of ERISA sponsored by the Company.

 

3. In understanding the terms of the Release and my rights, I have been advised
to consult with an attorney of my choice prior to executing the Release.  I
understand that nothing in this Release is intended to constitute an unlawful
release or waiver of any of my rights under any laws and/or to prevent, impede,
or interfere with my ability and/or rights, if any:  (a) under applicable
workers’ compensation laws; (b) to seek unemployment benefits; (c) to file a
charge or complaint with a government agency such as but not limited to the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
any applicable state agency; (d) provide truthful testimony if under subpoena to
do so, (e) file a claim with any state or federal agency or to participate or
cooperate in such a matter, and/or (f) to challenge the validity of this
release.  Furthermore, notwithstanding any provisions and covenants herein, the
Release shall not waive (a) any rights to indemnification I may have as an
officer of Employer or otherwise in connection with my employment with Employer,
under Employer’s bylaws or other governing instruments or any agreement
addressing such subject matter between Employer and me or under any merger or
acquisition agreement addressing such subject matter, (b) any obligations owed
to me pursuant to the Agreement, (c) my rights of insurance under any liability
policy covering Employer’s officers, or (d) any accrued but unpaid wages; any
reimbursement for business expenses pursuant to Employer’s policies for such
reimbursements, any outstanding claims for benefits or payments under any
benefit plans of Employer or subsidiaries, any accrued but unused vacation, any
ongoing agreements evidencing outstanding equity awards granted to me, any
obligations owed to me pursuant to the terms of outstanding written agreements
between myself and Employer and any claims I may not release as a matter of law,
including indemnification claims under applicable law.

 

4.I understand and agree that Employer will not provide me with the Severance
and Acceleration Benefits unless I execute the Release.  I also understand that
I have received or will receive, regardless of the execution of the Release, all
wages owed to me together with any accrued but unused vacation pay, less
applicable withholdings and deductions, earned through my termination date.

 

5. As part of my existing and continuing obligations to Employer, I have
returned to Employer all documents (and all copies thereof) and other property
belonging to Employer that I have had in my possession at any time, including
but not limited to files, notes, drawings, records, business plans and
forecasts, financial information, specification, computer-recorded information,
tangible property (including, but not limited to, computers, laptops, pagers,
etc.), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of Employer (and all reproductions thereof).  I understand that,
even if I did not sign the Release, I am still bound by any and all
confidential/proprietary/trade secret information, non-disclosure and inventions
assignment agreement(s) signed by me in connection with my employment with
Employer, or with a predecessor or successor of Employer, pursuant to the terms
of such agreement(s).

 

 

--------------------------------------------------------------------------------

 

 

6. I represent and warrant that I am the sole owner of all claims relating to my
employment with Employer and/or with any predecessor of Employer, and that I
have not assigned or transferred any claims relating to my employment to any
other person or entity.

 

7. I agree to keep the Severance and Acceleration Benefits and the provisions of
this Release confidential and not to reveal their contents to anyone except my
lawyer, my spouse or other immediate family member, and/or my financial
consultant, or as required by legal process or applicable law.

 

8. I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either the Company or me.

 

9. I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either the Company or myself.

 

10. I agree that I will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. Nothing in this paragraph shall
prohibit me from providing truthful information in response to a subpoena or
other legal process.

 

11. Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of the Release shall be settled in the
courts of Texas in accordance with the Agreement.  

 

12. I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release.  I
understand that the offer of the Severance and Acceleration Benefits and the
Release shall expire on the twenty-second (22nd) calendar day after my
employment termination date if I have not accepted it by that time.  I further
understand that Employer’s obligations under the Release shall not become
effective or enforceable until the eighth (8th) calendar day after the date I
sign the Release provided that I have timely delivered it to Employer (the
“Effective Date”) and that in the seven (7) day period following the date I
deliver a signed copy of the Release to Employer I understand that I may revoke
my acceptance of the Release.  I understand that the Severance and Acceleration
Benefits will become available to me on or about the fourteenth (14th) calendar
day after the Effective Date.  

 

13. In executing the Release, I acknowledge that I have not relied upon any
statement made by Employer, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included
herein.  Furthermore, the Release and the Agreement contain our entire
understanding regarding eligibility for and the payment of severance benefits
and supersede any or all prior representations and agreements regarding the
subject matter.  Once effective and enforceable, this agreement can only be
changed by another written agreement signed by me and an authorized
representative of Employer.  

 

14. Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims.  I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.

 

[Signature Page to General Release Agreement Follows]

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXECUTIVE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING:  I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS.  I
HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT.
I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT,
AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

 

 

Date delivered to employee ___________, ______

 

Executed this ___________ day of ___________,

 

 

 

Signature

 

Name (Please Print)

 

[Signature Page to General Release Agreement]

 